Exhibit ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA FINANCIAL SECTION - TABLE OF CONTENTS Page Number Report of Independent Registered Public Accounting Firm - Deloitte & Touche LLP 2 Consolidated Statement of Operations 4 Consolidated Statement of Comprehensive Income (Loss) 5 Consolidated Statement of Financial Position 6 Consolidated Statement of Cash Flows 7 Consolidated Statement of Shareholders’ Equity (Deficit) 8 Notes to Consolidated Financial Statements 9 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Solutia Inc.: We have audited the accompanying consolidated balance sheets of Solutia Inc. and subsidiaries (the “Company”) as of December31, 2008 (Successor Company balance sheet) and 2007 (Predecessor Company balance sheet), and the related consolidated statements of income (loss), shareholders’ equity (deficit), comprehensive income (loss) and cash flows for the ten months ended December31, 2008 (Successor Company operations), the two months ended February29, 2008 (Predecessor Company operations) and for each of the two years in the period ended December31, 2007 (Predecessor Company operations). Our audits also included the financial statement schedule. We also have audited the Company’s internal control over financial reporting as of December 31, 2008, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. The Company’s management is responsible for these financial statements and financial statement schedule, for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting, included in the Management Report.
